Exhibit 10.2

Prudential Investment Management, Inc. (“PIM”)

The Prudential Insurance Company of America (“Prudential”)

Prudential Retirement Insurance and Annuity Company (“PRIAC”)

Each Prudential Affiliate under the Note Agreement referred to below

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

April [    ], 2010

NORTHWEST PIPE COMPANY

5721 SE Columbia Way, Suite 200

Vancouver, Washington 98661

 

  Re: Fourth Amendment to Amended and Restated Note Purchase and Private Shelf
Agreement dated as of May 31, 2007

Ladies and Gentlemen:

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 31, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), by and between
Northwest Pipe Company, an Oregon corporation (the “Company”), on the one hand,
and PIM, Prudential, PRIAC and each Prudential Affiliate (as therein defined)
that becomes bound by certain provisions thereof (together with PIM, Prudential
and PRIAC and their respective successors and Transferees, collectively, the
“Purchasers”), on the other hand. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Note Agreement (after
giving effect to any amendments of such terms in this letter agreement).

1. Amendments. Pursuant to the request of the Company and the provisions of
paragraph 11C of the Note Agreement, and subject to the terms and conditions of
this letter agreement, the Purchasers hereby agree with the Company that the
Note Agreement shall be amended, effective as of April 15, 2010 (the “Fourth
Amendment Effective Date”), as follows:

(a) Clause (i) of paragraph 5A is hereby amended and restated in its entirety to
read as follows:

“(i)(A) within 76 days after the end of the first fiscal quarter of the
Company’s 2010 fiscal year, and within 60 days after the end of each other
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly period), consolidating (by division and product line) and consolidated
statements of income and cash flows and a consolidated statement of
shareholders’ equity of the Company and its Subsidiaries for the period from the
beginning of the current fiscal year to the end of such quarterly period, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding period in the preceding fiscal year, all in reasonable
detail and prepared in accordance with GAAP and certified by an authorized
financial officer of the Company as fairly presenting, in all material respects,
the consolidated financial position of the companies being reported on their
consolidated results of operations and changes in financial position, subject to
changes resulting from year-end adjustments and the absence of all required
footnotes;



--------------------------------------------------------------------------------

Northwest Pipe Company

Page 2

 

(B) within 60 days after the end of the first fiscal quarter of the Company’s
2010 fiscal year, consolidating (by division and product line) and consolidated
statements of income and cash flows of the Company and its Subsidiaries as at
the end of such fiscal quarter, and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal quarter, setting forth in each
case in comparative form figures for the corresponding period in the preceding
fiscal year, all in reasonable detail, and certified by an authorized financial
officer of the Company as fairly presenting, in all material respects, the
consolidated financial position of the companies being reported on their
consolidated results of operations and changes in financial position in
accordance with the Company’s accounting practices used in the 2008 fiscal year
end audited reports, without regard to any conclusions arising out of the
internal investigation being conducted by the Audit Committee of the Company’s
Board of Directors or any year-end adjustments resulting from the 2009 audited
financial information provided under the clause (ii)(A) of this paragraph 5A;”

(b) Clause (ii) of paragraph 5A is hereby amended and restated in its entirety
to read as follows:

“(ii)(A) within 166 days after the end of the Company’s 2009 fiscal year, and
within 105 days after the end of each other fiscal year of the Company,
consolidating (by division and product line) and consolidated statements of
income and cash flows and a consolidated statement of shareholders’ equity of
the Company and its Subsidiaries for such year, and a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail and prepared in accordance with
GAAP and, as to the consolidated statements, reported on by independent public
accountants of recognized national standing, selected by the Company whose
report shall be without a “going concern” or like qualification or exception and
without limitation as to scope of the audit and, as to the consolidating
statements, certified by an authorized financial officer of the Company as
fairly presenting, in all material respects, the consolidated financial position
of the companies being reported on their consolidated results of operations and
changes in financial position;

(B) and within 105 days after the end of the Company’s 2009 fiscal year,
consolidating (by division and product line) and consolidated statements of
income and cash flows of the Company and its Subsidiaries for such fiscal year,
and a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding annual audit, all in
reasonable detail and, as to the consolidating and consolidated statements,
certified by an authorized financial officer of the Company as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on their consolidated results of operations and changes
in financial position in accordance with the Company’s accounting practices



--------------------------------------------------------------------------------

Northwest Pipe Company

Page 3

 

used in the 2008 fiscal year end audited reports, without regard to any
conclusions arising out of the internal investigation being conducted by the
Audit Committee of the Company’s Board of Directors or any year-end adjustments
resulting from the 2009 audited financial information provided under the
preceding clause (ii)(A) of this paragraph 5A;”

(c) A new clause (xviii) is hereby added to paragraph 7A, in proper numeric
order, to read as follows:

“ or (xviii) the NASDAQ Stock Market either (A) files a Form 25 with the U.S.
Securities and Exchange Commission (“SEC”) (or with any governmental authority
succeeding to any of the SEC’s principal functions), and in connection with the
delisting of the common stock of the Company from the NASDAQ Global Select
Market; or (B) determines pursuant to a hearing or as a result of a default that
the common stock of the Company shall be delisted from the NASDAQ Global Select
Market; provided, however, that no Event of Default shall occur pursuant to this
clause (xviii) during any period in which the common stock of the Borrower
remains listed for trading (and continues to trade without material suspension
or interruption) during the pendency of any appeal from any NASDAQ Stock Market
action or decision;”

2. Agreement regarding December 2009 Financial Covenants. The Purchasers hereby
agree with the Company that for purposes of determining compliance with the
financial covenants set forth in paragraph 6A of the Note Agreement which are to
be tested on, at or as of December 31, 2009, the Purchasers and the Company
shall use the financial data and other information set forth in the Company’s
audited financial statements for fiscal year 2009, which audited statements are
to be delivered to the Purchasers pursuant to clause (ii)(A) of paragraph 5A of
the Note Agreement, as amended and restated in Section 1(b) above.

3. Limitation of Modifications. Each amendment and/or other modification set
forth in this letter agreement shall be limited precisely as written and shall
not be deemed to be (a) an amendment, consent or waiver of any other terms or
conditions of the Note Agreement or any other document related to the Note
Agreement or (b) a consent to any future amendment, consent or waiver. Except as
expressly set forth in this letter, the Note Agreement and the documents related
to the Note Agreement shall continue in full force and effect.

4. Representations and Warranties. The Company hereby represents and warrants as
follows: (a) no Default or Event of Default has occurred and is continuing
(other than the Defaults or Events of Default which may have existed prior to,
but not after, the effectiveness of this letter agreement), or would result from
the transactions contemplated by this letter agreement; (b) the Company’s
execution, delivery and performance of the Note Agreement, as modified by this
letter agreement, have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any governmental
authority) in order to be effective and enforceable; (c) the Note Agreement, as
modified by this letter agreement, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights or by general principles of equity; and
(d) each of the representations and warranties set forth in paragraph 8 of the
Note Agreement is true, correct and complete as of the date hereof



--------------------------------------------------------------------------------

Northwest Pipe Company

Page 4

 

(except to the extent such representations and warranties expressly relate to
another date, in which case such representations and warranties are true,
correct and complete as of such other date).

5. Conditions to Effectiveness. This letter agreement shall become effective, as
of the Fourth Amendment Effective Date, on the date on which: (a) the Purchasers
shall have received a fully executed and delivered counterpart of this letter
agreement executed by the Company, (b) the Purchasers shall have received a
fully executed and delivered copy of the fourth amendment to Bank Credit
Agreement in form and substance satisfactory to the Purchasers, and each of the
conditions precedent in such amendment shall have been previously or
concurrently satisfied; (c) the Company shall have paid to, or as directed by,
PIM in immediately available funds an amendment fee equal to 0.10% of the
principal amount outstanding on the Notes; and (d) the Company shall have paid
Bingham McCutchen LLP in immediately available funds its accrued and unpaid
legal fees and expenses.

6. Release; Covenant Not to Sue.

(a) The Company hereby absolutely and unconditionally waives, releases, remises
and forever discharges the Purchasers, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated
corporations, related funds, insurers, indemnitors, officers, directors,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys, and each of their respective successors and assigns (each a “Released
Party”), from any and all claims, suits, investigations, proceedings, demands,
obligations, liabilities, damages, losses, costs, expenses, or causes of action
of any kind, nature or description, whether based in law, equity, contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
common law, or under any state or federal law or otherwise, of any kind or
character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which the Company has had, now has, or might hereafter
have, or has made claim to have against any such Released Party with respect to
the Note Agreement, the Notes or any other Transaction Document that, in each
case, involve events, acts or omissions that have taken place on or before the
date hereof, or with respect to the lender-borrower relationship evidenced by
the Transaction Documents with respect to acts, omissions or events that have
taken place on or before the date hereof. It is the intention of the Company in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified, and in furtherance of this
intention it waives and relinquishes all rights and benefits under Section 1542
of the Civil Code of the State of California (or any comparable provision of any
other applicable law), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Company acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. The Company understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.



--------------------------------------------------------------------------------

Northwest Pipe Company

Page 5

 

(b) The Company, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Person pursuant to the above release. The Company further agrees that it
shall not dispute the validity or enforceability of the Note Agreement, any of
the Notes or any of the other Transaction Documents or any of its obligations
thereunder. If the Company, or any of its successors, assigns or other legal
representations violates the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by such Released
Party as a result of such violation.

7. Counterparts. This document may be executed in multiple counterparts, which
together shall constitute a single document.

8. Governing Law. This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of New York, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

[Remainder of the page intentionally left blank.]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely, PURCHASERS PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:

 

 

Title:

  Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:

 

 

Title:

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:

 

PRUDENTIAL INVESTMENT MANAGEMENT,

    INC., AS INVESTMENT MANAGER

By:

 

 

Title:

  Vice President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first appearing above:

 

NORTHWEST PIPE COMPANY, an Oregon corporation

By:

 

 

Name:

  Stephanie J. Welty

Title:

  Senior Vice President and Chief Financial Officer